REDEMPTION AGREEMENT
 
THIS REDEMPTION AGREEMENT (this “Agreement”) is made and entered into this 23rd
day of September, 2011, by and between Phosphagenics Ltd., an Australian
corporation (“Phosphagenics”), and ProPhase Labs, Inc., a Nevada corporation
(the “Company”).  Phosphagenics and the Company are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.


WHEREAS, Phosphagenics is the sole beneficial and record owner of 1,440,000
shares of common stock, par value $0.0005 per share (the “Common Stock”), of the
Company;


WHEREAS, the Company desires to redeem 690,000 shares of Common Stock (the
“Redeemed Shares”) in consideration for the Redemption Price (as defined below)
pursuant to the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the promises and mutual obligations set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


1.           Redemption.  Promptly following execution of this Agreement but no
later than three business days thereafter, Phosphagenics shall surrender Stock
Certificate No. TQC2910 (the “Surrendered Certificate”) and all rights and
privileges attaching thereto. Within one business day following the Company’s
receipt of the Surrendered Certificate and duly executed stock power in the form
provided by the Company’s transfer agent, the Company shall pay to Phosphagenics
an aggregate redemption price of Four Hundred Forty Eight Thousand Five Hundred
Dollars ($448,500) (the “Redemption Price”) by wire transfer of immediately
available funds to an account designated in writing by Phosphagenics to the
Company (such transaction, the “Transaction”). Such Redemption Price shall be
held in escrow by the Company’s law firm, Reed Smith LLP, pending transfer to
Phosphagenics in accordance with this Section 1.


2.           Ownership.  Phosphagenics represents and warrants to the Company
that it owns and shall deliver the Redeemed Shares free and clear of all liens,
claims, encumbrances, interests and restrictions of any kind or nature, except
for restrictions on transfer imposed under applicable securities and other than
this Agreement, there are no outstanding or authorized options, warrants,
redemption rights, repurchase rights or other commitments that could require
Phosphagenics to sell or otherwise transfer the Redeemed Shares to anyone other
than the Company.  All action on the part of Phosphagenics necessary for the
authorization, execution, delivery and performance by it of this Agreement, and
the consummation of the transactions contemplated hereby and thereby, has been
taken. This Agreement constitutes the valid and legally binding obligation of
Phosphagenics, enforceable in accordance with its terms, except as may be
limited by any bankruptcy, insolvency, reorganization, moratorium, or other
similar law affecting the enforcement of creditor’s rights generally or by
general principles of equity.


3.           Representations.  Phosphagenics acknowledges and agrees as follows:
 
 
 

--------------------------------------------------------------------------------

 


(i)   Phosphagenics has reviewed or had the opportunity to review the Annual
Report of the Company on Form 10-K for the fiscal year ended December 31, 2010
and all subsequent public filings of the Company with the U.S. Securities and
Exchange Commission; and


(ii)  Phosphagenics has made its own decision to consummate the Transaction
based on its own independent review.


4.           Execution.  This Agreement may be executed by electronic
transmission, including facsimile or e-mail of a .pdf counterpart, which
transmission shall constitute the delivery of an originally executed document.


5.           Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement.


6.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
choice of law or conflicts of law provisions thereof that would require
application of the laws of a jurisdiction other than the State of New York. The
Parties hereby irrevocably agree that any suit, action, proceeding or claim
against them arising out of or in any way relating to this Agreement, or any
judgment entered by any court in respect thereof, may be brought or enforced in
the state or federal courts located in the county of New York, New York, and
hereby irrevocably waive, to the fullest extent permitted by law, any objection
which they may now or hereafter have to the venue of any proceeding brought in
New York, New York and further irrevocably waive any claims that any such
proceeding has been brought in an inconvenient forum.  The Parties hereby
expressly waive any right to a trial by jury in any action or proceeding to
enforce or defend any right, power, or remedy under or in connection with this
Agreement.


7.            Severability; Further Assurances.    If any provision of this
Agreement shall be determined by a court of competent jurisdiction to be invalid
or unenforceable, such determination shall not affect the remaining provisions
of this Agreement, all of which shall remain in full force and effect. The
Parties agree to use all reasonable efforts to take, or cause to be taken, all
actions and do, or cause to be done all other things necessary, proper or
appropriate to consummate and effectuate the transaction contemplated hereby,
including the furnishing to the other party or any other appropriate party such
further certifications, agreements, affidavits or other documents necessary to
effectuate the purposes hereof.
 
 
-2-

--------------------------------------------------------------------------------

 


8.            Entire Agreement; Miscellaneous.  This Agreement sets forth the
entire agreement and understanding of the Parties relating to the subject matter
hereof, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the subject matter hereof. To avoid any ambiguity,
the Parties agree that this Agreement in no way changes or impacts the existing
obligations of each of the Parties under (i) certain Limited Liability Company
Operating Agreement of Phusion Laboratories, LLC, dated March 22, 2010, (ii)
certain Amended and Restated License Agreement, dated March 22, 2010 (the
“Original License Agreement”), and (iii) certain Contribution Agreement, dated
March 22, 2010, each by and between the Company, Phosphagenics, Phosphagenics
Inc. and Phusion Laboratories, LLC.  No representation, promise or inducement
has been made by either Party that is not embodied in this Agreement, and
neither Party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth. This Agreement may be amended only by a
written agreement signed by each Party. This Agreement shall be binding upon and
shall inure solely to the benefit of the Parties hereto and their respective
successors and permitted assigns.  Nothing in this Agreement, express or
implied, is intended to and shall not under any circumstances create any
enforceable right or benefit in any other person whatsoever, nor shall any other
person whatsoever be entitled to have any claim, cause of action or right based
upon or arising out of the existence of this Agreement or the consummation of
the transactions contemplated hereby.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date set forth above.
 

 
PHOSPHAGENICS LTD.
 


By: /s/ Esra Ogru
Name: Esra Ogru
Title: Chief Executive Officer


 
PROPHASE LABS, INC.
 


By: /s/ Ted Karkus
Name: Ted Karkus
Title:  Chief Executive Officer





[SIGNATURE PAGE TO REDEMPTION AGREEMENT]